Citation Nr: 0704015	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  98-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1947, May 1951 to June 1953, and January 1975 to January 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  In 
February 2006, the veteran's case was advanced on the Board's 
docket.  See 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Given recent contentions raised by the veteran and his 
representative, additional evidentiary development is 
necessary.

The veteran's service medical records indicate that he was 
involved in a car accident in October 1951.  An October 1952 
clinical record showed that he had been referred to the 
clinic for psychiatric consultation.  The veteran stated that 
he had been nervous with difficulty sleeping and eating 
during the previous several months, which he believed was due 
to his wife's pregnancy.  He was observed for psychiatric 
disease, but none was found.  A June 1953 clinical record 
assessed a jaw injury sustained by the veteran three years 
earlier in an automobile accident.  The report also contained 
information that the veteran had been the sole survivor and 
three other men had been killed.  

At an October 1997 VA examination, the veteran described 
stressors from Korea such as being near mortar rounds and 
recovering a number of dead bodies of GIs.  He also described 
that he been in a car accident as a passenger in a vehicle 
that struck a flatbed truck.  The veteran stated that the 
driver and passengers in the front seat were decapitated, and 
he was hospitalized from October 1951 until February 1952.  
The veteran further reported that he continued to be fearful 
when driving about the possibility of another car swerving 
into his lane.  He drove only short distances.  

The examiner found that, having considered combat related 
stressors (which were not confirmable according to the 
examiner) and the veteran's current symptoms, a diagnosis of 
PTSD could not be clearly made or substantiated.  The 
examiner also found, however, under the heading of diagnoses, 
that the veteran had "minimal fragment of PTSD-like 
anxiety" from his experience in a motor vehicle accident, 
but that avoidance patterns were not sufficient to make a 
diagnosis of PTSD from the incident either.  

A December 2001 VA medical examination indicated that the 
veteran did not suffer from PTSD; the examiner's assessment 
considered the veteran's declared combat stressors.  VA 
clinical records, on the other hand contained several 
diagnoses of PTSD related to the veteran's alleged 
experiences in Korea.

In August 2004, the Board remanded this appeal for several 
reasons:  First, for the RO to attempt to obtain the 
veteran's service personnel records, and second, for 
clarification regarding a diagnosis of PTSD.  

While in remand status, the veteran filed an October 2004 
statement wherein he described that in service he had been 
involved in a car accident that resulted in three other 
passengers being decapitated.  

In March 2005, the veteran underwent a VA examination.  The 
examiner noted, in a review of medical records, that the 
veteran had been in an automobile accident in 1952.  The 
examiner also recorded the veteran's statements about his 
military history, which included various descriptions of 
being in combat situations and seeing Marines killed.  After 
testing, the examiner stated that, if the veteran's trips to 
the front line during his service in Korea and participation 
in patrols and exposure to death and dying could be 
validated, the veteran was considered to have met the 
exposure criteria for a diagnosis of PTSD.  Other criteria, 
however, such as re-experiencing, avoidance, and hyperarousal 
were not met.  Thus, even assuming exposure, the examiner 
found "no diagnosis on Axis I."  

Upon the veteran's case being returned for appellate review, 
a February 2006 Board remand was again necessary because the 
veteran's personnel records had not been obtained (which the 
August 2004 Board remand specifically requested).  Thus, 
while in remand status again, the RO gained information from 
the National Personnel Records Center that the veteran's 
service personnel records were fire-related.  

Then, the veteran's representative specifically argued in a 
January 2007 Appellate Brief that VA had not fulfilled its 
duty to assist the veteran-namely a VA medical examiner 
ought to explicitly consider the non-combat stressor of an 
in-service car accident in relation to a diagnosis of PTSD.  

In order to provide the veteran every benefit under the law, 
and develop the evidence so that a final decision can be 
made, a VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
psychiatric examination with review the 
claims file including the veteran's 
service medical records.  The examiner 
should specifically consider a non-combat 
stressor of the veteran's in-service car 
accident that killed three other people in 
determining whether the veteran currently 
suffers from PTSD.  

Alternatively, the examiner should opine 
whether the veteran suffers from any 
psychiatric disorder (including an anxiety 
disorder) other than PTSD (in light of the 
October 1997 VA examination report), and 
if so, whether the disorder is at least as 
likely as not related to the veteran's 
involvement in a car accident during 
military service.  

2.  Then, the RO should readjudicate a 
claim of service connection for a 
psychiatric disorder, including PTSD.  If 
the determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


